United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60065
                          Summary Calendar


FREDY JAVIER CHAMORRO; MARIA JOSE CHAMORRO
MATAMOROS; IMARA KARINA CHAMORRO MATAMOROS;
ISMARA DEL SOCORRO MATAMOROS DE CHAMORRO,

                                    Petitioners,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 226 665
                           No. A95 226 668
                           No. A95 226 667
                           No. A95 226 666
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Fredy Omar Javier Chamorro, his wife Imara, and two of his

minor daughters, who are natives and citizens of Nicaragua,

petition for review of the order of the Board of Immigration

Appeals (“BIA”) dismissing, without opinion, their appeal of the

immigration judge’s (“IJ”) decision denying their application for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-60065
                                -2-

asylum and withholding of removal and rejecting his application

for relief under the Convention Against Torture (“CAT”).

     Because the BIA summarily affirmed without opinion the IJ’s

decision, the IJ’s decision is the final agency determination for

judicial review.   See Moin v. Ashcroft, 335 F.3d 415, 418 (5th

Cir. 2003); 8 C.F.R. § 1003.1(a)(7)(iii).    We will uphold the

finding that an alien is not eligible for asylum if that finding

is supported by substantial evidence.     Chun v. INS, 40 F.3d 76,

78 (5th Cir. 1994).   The substantial evidence standard requires

that the IJ’s decision be based on the record evidence and that

the decision be substantially reasonable.     Carbajal-Gonzalez v.

INS, 78 F.3d 194, 197 (5th Cir. 1996).    Under this standard, the

IJ’s determination will be affirmed unless the “evidence compels

a contrary conclusion.”   Id.

     Chamorro asserted in his application and in hearing

testimony that since 1994 he and his family had been threatened,

both with death and other harm, by Sandinista party officials.

Starting in 1980 when he was 16 years old, Fredy Chamorro worked

for the Sandinista party in various capacities until 1994.    In

1994, certain Sandinista officials allegedly began threatening to

kill or harm Fredy unless he lent his expertise in videotaping

and other skills to help the party with various political

intrigues.   Aside from these threats, Fredy has not alleged that

any harm has been done to him or his family.    The IJ determined

that Chamorro had established neither “past persecution” nor a
                            No. 04-60065
                                 -3-

“well-founded fear of future persecution,” because the threats,

standing alone, did not amount to persecution.    See 8 U.S.C.

§ 1101(a)(42).

       After reviewing the record and the briefs, we conclude that

the IJ’s decision is supported by substantial evidence and that

the record evidence does not compel a contrary conclusion.       See

Carbajal-Gonzalez, 78 F.3d at 197.    The unfulfilled threats by

themselves were insufficient to establish persecution.     See,

e.g., Ahmed v. Ashcroft, 348 F.3d 611, 616 (7th Cir. 2003);

Fesseha v. Ashcroft, 333 F.3d 13, 18 (1st Cir. 2003); Lim v. INS,

224 F.3d 929, 936 (9th Cir. 2000).    The evidence submitted was

also insufficient to support the granting of relief under the

CAT.    See Efe v. Ashcroft, 293 F.3d 899, 906-907 (5th Cir. 2002).

By failing to brief any argument concerning the denial of

withholding of removal, Chamorro has abandoned any claim

regarding that denial.    See Calderon-Ontiveros v. INS, 809 F.2d

1050, 1052 (5th Cir. 1986).

       The petition for review is DENIED.